DETAILED ACTION
Response to Amendment
	In response to amendment filed on 3/16/2022, claims 1, 13, 23 are amended, claims 1- 30 are pending for examinations.
Response to Arguments
	Applicant’s arguments with respect to claim(s) filed in the remarks on 3/16/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner has considered new reference AI et al. (US Pub. No. 2021/0352654 A1), wherein AI states in [0021] about  a SCell may be configured in any of an activated state, a deactivated state, or a dormant state based on receipt of a medium access control (MAC) control element (CE) or RRC message. When a SCell is in dormant state, the SCell may be configured with dormant state specific channel quality Indication (CQI) resources. The UE may perform channel monitoring and CQI reporting without monitoring a PDCCH. If a SCell is in deactivated state, the UE may not perform CQI reporting or PDCCH monitoring on the SCell. With CQI reporting in the dormant state, the delay in time domain needed to activate a SCell in the dormant state may be smaller than that needed from deactivated. 
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 3, 6, 13- 14, 16, 23- 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (WO 2021/204916 A1) in view of AI et al. (US Pub. No. 2021/0352654 A1).

	Regarding claim 1, Wang teaches a method of wireless communication performed by a user equipment (UE) (see abstract; wireless device as a UE here), comprising:
	receiving a listen-before-talk (LBT) failure detection configuration associated with at least one of a dormant mode or a discontinuous reception (DRX) cycle in a first cell of a wireless communication network (see Abstract and claim 1; A wireless device (12) is configured for use in a wireless communication network (10). The wireless device (12) obtains a configuration (24) that governs how the wireless device (12) is to monitor for and/or attempt to recover from consistent uplink listen-before- talk, LBT, failure that occurs during a mobility procedure (18) triggered by the wireless device (12)…; now refer to claim 2 about mobility procedure can be idle mode or inactive mode);
	performing, based on the LBT failure detection configuration, an LBT failure detection in the first cell while operating in the dormant mode for the first cell or during an inactive DRX configured-on duration of the DRX cycle (already discussed above in claims 1- 2; ; A wireless device (12) is configured for use in a wireless communication network (10). The wireless device (12) obtains a configuration (24) that governs how the wireless device (12) is to monitor for and/or attempt to recover from consistent uplink listen-before- talk, LBT, failure that occurs during a mobility procedure (18) triggered by the wireless device (12)…; now refer to claim 2 about mobility procedure can be idle mode or inactive mode…; further see page 9 lines 36- 37 to page 10 lines 1-10…the configuration 24 configures the wireless device 12 to perform consistent UL LBT failure monitoring 16 during the mobility procedure 18. Such consistent UL LBT failure monitoring 16 is shown as employing the use of a timer 16T and a counter 16C, e.g., as indicated by the configuration 24….. ); and
	transmitting an LBT failure detection report based on the LBT failure detection (see claim 12).
	But Wang is silent about when in the dormant mode the UE performs one or more actions in a secondary cell (SCell) without monitoring a physical downlink control channel (PDDCH) in the SCell; however AI states in [0021] about  a SCell may be configured in any of an activated state, a deactivated state, or a dormant state based on receipt of a medium access control (MAC) control element (CE) or RRC message. When a SCell is in dormant state, the SCell may be configured with dormant state specific channel quality Indication (CQI) resources. The UE may perform channel monitoring and CQI reporting without monitoring a PDCCH. If a SCell is in deactivated state, the UE may not perform CQI reporting or PDCCH monitoring on the SCell. With CQI reporting in the dormant state, the delay in time domain needed to activate a SCell in the dormant state may be smaller than that needed from deactivated. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of AI with the teachings of Wang to make system more effective. Having a mechanism wherein when in the dormant mode the UE performs one or more actions in a secondary cell (SCell) without monitoring a physical downlink control channel (PDDCH) in the SCell; greater way resources can be managed/utilized in the communication system.

	Regarding claim 2, Wang in view of AI teaches as per claim 1, wherein the receiving the LBT failure detection configuration comprises:
receiving the LBT failure detection configuration including an indicator indicating whether the UE is to perform the LBT failure detection while operating in the dormant mode or during the inactive DRX configured-on duration or not; Wang see Fig. 3A, #305 and page 13 lines 15- 20; Fig. 3B #350.

	Regarding claim 3, Wang in view of AI teaches as per claim 1, wherein the receiving the LBT failure detection configuration comprises: receiving the LBT failure detection configuration indicating at least one of a set of uplink LBT failure detection occasions or a set of downlink LBT failure detection occasions; Wang see page 1 lines 29- 31  …. the wireless device may be configured, for instance, with one or more counters and/or one or more timers that the wireless device is to use for detecting consistent uplink LBT failure occurring during the mobility procedure.

	Regarding claim 6, Wang in view of AI teaches as per claim 1, wherein: the receiving the LBT failure detection configuration further comprises: receiving the LBT failure detection configuration indicating the set of downlink LBT failure detection occasions, wherein an occasion of the set of downlink failure detection occasions is associated with a preconfigured downlink allocation; the performing the LBT failure detection comprises: monitoring, during the occasion of the set of downlink failure detection occasions, for a downlink preconfigured signal based on the preconfigured downlink allocation; and the transmitting the LBT failure detection report comprises: transmitting the LBT failure detection report based on the monitoring; Wang see page 27 lines 25- 36 to page 28 pages 1- 24 about LBT failures for downlink transmissions/DL transmission attempt/any downlink transmission where configurations details provides several timers/counter as occasions/instances in order to determine downlink LBT failure detection.

	Regarding claim 13, Wang teaches a user equipment (UE) (see abstract; wireless device as a UE here), comprising:
	a transceiver configured to receive a listen-before-talk (LBT) failure detection configuration associated with at least one of a dormant mode or a discontinuous reception (DRX) cycle in a first cell of a wireless communication network (see Abstract and claim 1; A wireless device (12) is configured for use in a wireless communication network (10). The wireless device (12) obtains a configuration (24) that governs how the wireless device (12) is to monitor for and/or attempt to recover from consistent uplink listen-before- talk, LBT, failure that occurs during a mobility procedure (18) triggered by the wireless device (12)…; now refer to claim 2 about mobility procedure can be idle mode or inactive mode);
	a processor configured to perform, based on the LBT failure detection configuration, an LBT failure detection in the first cell while operating in the dormant mode for the first cell or during an inactive DRX configured-on duration of the DRX cycle (already discussed above in claims 1- 2; ; A wireless device (12) is configured for use in a wireless communication network (10). The wireless device (12) obtains a configuration (24) that governs how the wireless device (12) is to monitor for and/or attempt to recover from consistent uplink listen-before- talk, LBT, failure that occurs during a mobility procedure (18) triggered by the wireless device (12)…; now refer to claim 2 about mobility procedure can be idle mode or inactive mode…; further see page 9 lines 36- 37 to page 10 lines 1-10…the configuration 24 configures the wireless device 12 to perform consistent UL LBT failure monitoring 16 during the mobility procedure 18. Such consistent UL LBT failure monitoring 16 is shown as employing the use of a timer 16T and a counter 16C, e.g., as indicated by the configuration 24….. ); and
	wherein the transceiver is further configured to transmit an LBT failure detection report based on the LBT failure detection (see claim 12).
	But Wang is silent about when in the dormant mode the UE performs one or more actions in a secondary cell (SCell) without monitoring a physical downlink control channel (PDDCH) in the SCell; however AI states in [0021] about  a SCell may be configured in any of an activated state, a deactivated state, or a dormant state based on receipt of a medium access control (MAC) control element (CE) or RRC message. When a SCell is in dormant state, the SCell may be configured with dormant state specific channel quality Indication (CQI) resources. The UE may perform channel monitoring and CQI reporting without monitoring a PDCCH. If a SCell is in deactivated state, the UE may not perform CQI reporting or PDCCH monitoring on the SCell. With CQI reporting in the dormant state, the delay in time domain needed to activate a SCell in the dormant state may be smaller than that needed from deactivated. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of AI with the teachings of Wang to make system more effective. Having a mechanism wherein when in the dormant mode the UE performs one or more actions in a secondary cell (SCell) without monitoring a physical downlink control channel (PDDCH) in the SCell; greater way resources can be managed/utilized in the communication system.

	Regarding claim 14, Wang in view of AI teaches as per claim 13, wherein the LBT failure detection configuration indicates at least one of a set of uplink LBT failure detection occasions or a set of downlink LBT failure detection occasions; Wang see page 1 lines 29- 31  …. the wireless device may be configured, for instance, with one or more counters and/or one or more timers that the wireless device is to use for detecting consistent uplink LBT failure occurring during the mobility procedure.

	Regarding claim 16, Wang in view of AI teaches as per claim 14, wherein: the LBT failure detection configuration indicates the set of downlink LBT failure detection occasions, wherein an occasion of the set of downlink failure detection occasions is associated with a preconfigured downlink allocation; the processor configured to perform the LBT failure detection is configured to: monitor, during the occasion of the set of downlink failure detection occasions, for a downlink preconfigured signal based on the preconfigured downlink allocation; and the LBT failure detection report is based on the monitoring; Wang see page 27 lines 25- 36 to page 28 pages 1- 24 about LBT failures for downlink transmissions/DL transmission attempt/any downlink transmission where configurations details provides several timers/counter as occasions/instances in order to determine downlink LBT failure detection.

	Regarding claim 23, Wang teaches a non-transitory computer-readable medium having program code recorded thereon, the program code comprising (see abstract; wireless device as a UE here):
	code for causing a UE to receive a listen-before-talk (LBT) failure detection configuration associated with at least one of a dormant mode or a discontinuous reception (DRX) cycle in a first cell of a wireless communication network (see Abstract and claim 1; A wireless device (12) is configured for use in a wireless communication network (10). The wireless device (12) obtains a configuration (24) that governs how the wireless device (12) is to monitor for and/or attempt to recover from consistent uplink listen-before- talk, LBT, failure that occurs during a mobility procedure (18) triggered by the wireless device (12)…; now refer to claim 2 about mobility procedure can be idle mode or inactive mode);
	code for causing the UE to perform, based on the LBT failure detection configuration, an LBT failure detection in the first cell while operating in the dormant mode for the first cell or during an inactive DRX configured-on duration of the DRX cycle (already discussed above in claims 1- 2; ; A wireless device (12) is configured for use in a wireless communication network (10). The wireless device (12) obtains a configuration (24) that governs how the wireless device (12) is to monitor for and/or attempt to recover from consistent uplink listen-before- talk, LBT, failure that occurs during a mobility procedure (18) triggered by the wireless device (12)…; now refer to claim 2 about mobility procedure can be idle mode or inactive mode…; further see page 9 lines 36- 37 to page 10 lines 1-10…the configuration 24 configures the wireless device 12 to perform consistent UL LBT failure monitoring 16 during the mobility procedure 18. Such consistent UL LBT failure monitoring 16 is shown as employing the use of a timer 16T and a counter 16C, e.g., as indicated by the configuration 24….. ); and
	code for causing the UE to transmit an LBT failure detection report based on the LBT failure detection (see claim 12).
But Wang is silent about when in the dormant mode the UE performs one or more actions in a secondary cell (SCell) without monitoring a physical downlink control channel (PDDCH) in the SCell; however AI states in [0021] about  a SCell may be configured in any of an activated state, a deactivated state, or a dormant state based on receipt of a medium access control (MAC) control element (CE) or RRC message. When a SCell is in dormant state, the SCell may be configured with dormant state specific channel quality Indication (CQI) resources. The UE may perform channel monitoring and CQI reporting without monitoring a PDCCH. If a SCell is in deactivated state, the UE may not perform CQI reporting or PDCCH monitoring on the SCell. With CQI reporting in the dormant state, the delay in time domain needed to activate a SCell in the dormant state may be smaller than that needed from deactivated. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of AI with the teachings of Wang to make system more effective. Having a mechanism wherein when in the dormant mode the UE performs one or more actions in a secondary cell (SCell) without monitoring a physical downlink control channel (PDDCH) in the SCell; greater way resources can be managed/utilized in the communication system.

	Regarding claim 24, Wang in view of AI teaches as per claim 23, wherein the LBT failure detection configuration indicates at least one of a set of uplink LBT failure detection occasions or a set of downlink LBT failure detection occasions; Wang see page 1 lines 29- 31  …. the wireless device may be configured, for instance, with one or more counters and/or one or more timers that the wireless device is to use for detecting consistent uplink LBT failure occurring during the mobility procedure.

	Regarding claim 26, Wang in view of AI teaches as per claim 24, wherein: the LBT failure detection configuration indicates the set of downlink LBT failure detection occasions, wherein an occasion of the set of downlink failure detection occasions is associated with a preconfigured downlink allocation; the code for causing the UE to perform LBT failure detection is further configured to: monitor, during the occasion of the set of downlink failure detection occasions, for a downlink preconfigured signal based on the preconfigured downlink allocation; and the LBT failure detection report is based on the monitoring; Wang see page 27 lines 25- 36 to page 28 pages 1- 24 about LBT failures for downlink transmissions/DL transmission attempt/any downlink transmission where configurations details provides several timers/counter as occasions/instances in order to determine downlink LBT failure detection.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (WO 2021/204916 A1) in view of AI et al. (US Pub. No. 2021/0352654 A1) in view of Tooher et al. (US Pub. No. 2021/0176710 A1).

	Regarding claim 4, Wang in view of AI teaches as per claim 1, wherein: the performing the LBT failure detection comprises: performing at least one of:
an uplink LBT failure detection during an occasion of the set of uplink LBT failure detection occasions within the inactive DRX configured-on duration; or
a downlink LBT failure detection during an occasion of the set of downlink LBT failure detection occasions within the inactive DRX configured-on duration; already discussed above see page 1 lines 29- 31  …. the wireless device may be configured, for instance, with one or more counters and/or one or more timers that the wireless device is to use for detecting consistent uplink LBT failure occurring during the mobility procedure
	But Wang is silent about monitoring for a wakeup signal (WUS) for a first configured-on duration of the DRX cycle; and determining that there is no WUS detected for the first configured-on duration, the first configured-on duration corresponding to the inactive DRX configured-on duration based on the determining; however Tooher teaches in [0141- 0142] about WTRU may fail to detect a WUS in a sleep state and the network may indicate to the WTRU that the WTRU should not expect a transmission (e.g., another transmission) in an ongoing or subsequent ON duration. The information about whether or not to expect a transmission may be used by the WTRU to determine the timer value of a future sleep state (e.g., subsequent sleep state); further see [0143] For example, during a first sleep period using a first sleep timer, the WTRU may not detect one or more WUSs in a set of resources. The set of resources may be used to provide the cell multiple chances to transmit the WUS. Upon entering an awake state, the WTRU may use a first awake timer. Upon re-entering the sleep state (e.g., entering a second sleep state) at the end of the awake period (e.g., if the WTRU has not been scheduled), the WTRU may reuse the first sleep timer. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Tooher with the teachings of Wang in view of AI to make system more effective. Having a mechanism wherein monitoring for a wakeup signal (WUS) for a first configured-on duration of the DRX cycle; and determining that there is no WUS detected for the first configured-on duration, the first configured-on duration corresponding to the inactive DRX configured-on duration based on the determining; greater way resources can be used/managed in the communication system.

Claims 9, 19 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (WO 2021/204916 A1) in view of AI et al. (US Pub. No. 2021/0352654 A1) in view of Babaei et al. (US Pub. No. 2020/0275485 A1).

	Regarding claim 9, Wang in view of AI teaches as per claim 1, but Wang is silent about wherein the receiving the LBT failure detection configuration further comprises:
receiving a configuration comprising a signal measurement configuration; and the LBT failure detection configuration, the signal measurement configuration associated with at least one of a beam measurement or a channel state information (CSI) measurement; see abstract but fails to state about receiving a configuration comprising a signal measurement configuration; the signal measurement configuration associated with at least one of a beam measurement or a channel state information (CSI) measurement; however Babaei states in context with claim 1, 10 about a wireless device may measure quality of a beam pair link using one or more RSs. One or more SS blocks, or one or more CSI-RS resources, associated with a CSI-RS resource index (CRI), or one or more DM-RSs of PBCH, may be used as RS for measuring quality of a beam pair link. Quality of a beam pair link may be defined as a reference signal received power (RSRP) value, or a reference signal received quality (RSRQ) value, and/or a CSI value measured on RS resources. The base station may indicate whether an RS resource, used for measuring a beam pair link quality, is quasi-co-located (QCLed) with DM-RSs of a control channel. A RS resource and DM-RSs of a control channel may be called QCLed when a channel characteristics from a transmission on an RS to a wireless device, and that from a transmission on a control channel to a wireless device, are similar or same under a configured criterion. In a multi-beam operation, a wireless device may perform an uplink beam sweeping to access a cell; see [050]; further see [0251]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Babaei with the teachings of Wang in view of AI to make system more reliable. Having a mechanism wherein receiving a configuration comprising a signal measurement configuration; the signal measurement configuration associated with at least one of a beam measurement or a channel state information (CSI) measurement; greater way more reliable communication can be carried out in the communication system.

	Regarding claim 19, Wang in view of AI teaches as per claim 13, but Wang is silent about wherein the transceiver configured to receive LBT failure detection configuration is configured to:
receive a configuration comprising a signal measurement configuration; and the LBT failure detection configuration, the signal measurement configuration associated with at least one of a beam measurement or a channel state information (CSI) measurement; see abstract but fails to state about receiving a configuration comprising a signal measurement configuration; the signal measurement configuration associated with at least one of a beam measurement or a channel state information (CSI) measurement; however Babaei states in context with claim 1, 10 about a wireless device may measure quality of a beam pair link using one or more RSs. One or more SS blocks, or one or more CSI-RS resources, associated with a CSI-RS resource index (CRI), or one or more DM-RSs of PBCH, may be used as RS for measuring quality of a beam pair link. Quality of a beam pair link may be defined as a reference signal received power (RSRP) value, or a reference signal received quality (RSRQ) value, and/or a CSI value measured on RS resources. The base station may indicate whether an RS resource, used for measuring a beam pair link quality, is quasi-co-located (QCLed) with DM-RSs of a control channel. A RS resource and DM-RSs of a control channel may be called QCLed when a channel characteristics from a transmission on an RS to a wireless device, and that from a transmission on a control channel to a wireless device, are similar or same under a configured criterion. In a multi-beam operation, a wireless device may perform an uplink beam sweeping to access a cell; see [050]; further see [0251]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Babaei with the teachings of Wang in view of AI to make system more reliable. Having a mechanism wherein receiving a configuration comprising a signal measurement configuration; the signal measurement configuration associated with at least one of a beam measurement or a channel state information (CSI) measurement; greater way more reliable communication can be carried out in the communication system.

	Regarding claim 27, Wang in view of AI teaches as per claim 23, but Wang is silent about wherein the code for causing the UE to receive the LBT failure detection configuration is further configured to:
receive a configuration comprising a signal measurement configuration; and the LBT failure detection configuration, the signal measurement configuration associated with at least one of a beam measurement or a channel state information (CSI) measurement; see abstract but fails to state about receiving a configuration comprising a signal measurement configuration; the signal measurement configuration associated with at least one of a beam measurement or a channel state information (CSI) measurement; however Babaei states in context with claim 1, 10 about a wireless device may measure quality of a beam pair link using one or more RSs. One or more SS blocks, or one or more CSI-RS resources, associated with a CSI-RS resource index (CRI), or one or more DM-RSs of PBCH, may be used as RS for measuring quality of a beam pair link. Quality of a beam pair link may be defined as a reference signal received power (RSRP) value, or a reference signal received quality (RSRQ) value, and/or a CSI value measured on RS resources. The base station may indicate whether an RS resource, used for measuring a beam pair link quality, is quasi-co-located (QCLed) with DM-RSs of a control channel. A RS resource and DM-RSs of a control channel may be called QCLed when a channel characteristics from a transmission on an RS to a wireless device, and that from a transmission on a control channel to a wireless device, are similar or same under a configured criterion. In a multi-beam operation, a wireless device may perform an uplink beam sweeping to access a cell; see [050]; further see [0251]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Babaei with the teachings of Wang in view of AI to make system more reliable. Having a mechanism wherein receiving a configuration comprising a signal measurement configuration; the signal measurement configuration associated with at least one of a beam measurement or a channel state information (CSI) measurement; greater way more reliable communication can be carried out in the communication system.

Claims 10, 20 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (WO 2021/204916 A1) in view of AI et al. (US Pub. No. 2021/0352654 A1) in view of Martin et al. (US Pub. No. 2017/0150382 A1).

	Regarding claim 10, Wang in view of AI teaches as per claim 1, but Wang is silent about determining at least one of a receive signal strength indicator (RSSI) measurement or a channel occupancy measurement in the first cell while operating in the dormant mode for the first cell or during the inactive DRX configured-on duration; and transmitting a measurement report including the at least one of the RSSI measurement or the channel occupancy measurement; however Martin states in [0113] about … a terminal device may be configured to carry out occupancy measurements upon request from the network (e.g. from the base station) and, while the terminal device is in idle mode or in a low activity mode,…; further refer to [0114].. a terminal device may carry out an occupancy level estimation reporting procedure in one or more of: periodically, upon receipt of a measurement report request, at a randomly selected time or when one or more predetermined events occur. Additionally, the terminal device may report an occupancy level when the level is above a certain threshold…. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Martin with the teachings of Wang in view of AI to make system more effective. Having a mechanism wherein determining at least one of a receive signal strength indicator (RSSI) measurement or a channel occupancy measurement in the first cell while operating in the dormant mode for the first cell or during the inactive DRX configured-on duration; and transmitting a measurement report including the at least one of the RSSI measurement or the channel occupancy measurement; more reliable way resources can be utilized/managed in the communication systems.

	Regarding claim 20, Wang in view of AI teaches as per claim 13, but Wang is silent about the processor is further configured to determine at least one of a receive signal strength indicator (RSSI) measurement or a channel occupancy measurement in the first cell while operating in the dormant mode for the first cell or during the inactive DRX configured-on duration; and the transceiver is further configured to transmit a measurement report including the at least one of the RSSI measurement or the channel occupancy measurement; however Martin states in [0113] about … a terminal device may be configured to carry out occupancy measurements upon request from the network (e.g. from the base station) and, while the terminal device is in idle mode or in a low activity mode,…; further refer to [0114].. a terminal device may carry out an occupancy level estimation reporting procedure in one or more of: periodically, upon receipt of a measurement report request, at a randomly selected time or when one or more predetermined events occur. Additionally, the terminal device may report an occupancy level when the level is above a certain threshold…. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Martin with the teachings of Wang in view of AI to make system more effective. Having a mechanism wherein determine at least one of a receive signal strength indicator (RSSI) measurement or a channel occupancy measurement in the first cell while operating in the dormant mode for the first cell or during the inactive DRX configured-on duration; and the transceiver is further configured to transmit a measurement report including the at least one of the RSSI measurement or the channel occupancy measurement; more reliable way resources can be utilized/managed in the communication systems.

	Regarding claim 28, Wang in view of AI teaches as per claim 23, but Wang is silent about code for causing the UE to determine at least one of a receive signal strength indicator (RSSI) measurement or a channel occupancy measurement in the first cell while operating in the dormant mode for the first cell or during the inactive DRX configured-on duration; and code for causing the UE to transmit a measurement report including the at least one of the RSSI measurement or the channel occupancy measurement; however Martin states in [0113] about … a terminal device may be configured to carry out occupancy measurements upon request from the network (e.g. from the base station) and, while the terminal device is in idle mode or in a low activity mode,…; further refer to [0114].. a terminal device may carry out an occupancy level estimation reporting procedure in one or more of: periodically, upon receipt of a measurement report request, at a randomly selected time or when one or more predetermined events occur. Additionally, the terminal device may report an occupancy level when the level is above a certain threshold…. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Martin with the teachings of Wang in view of AI to make system more effective. Having a mechanism wherein determining at least one of a receive signal strength indicator (RSSI) measurement or a channel occupancy measurement in the first cell while operating in the dormant mode for the first cell or during the inactive DRX configured-on duration; and transmitting a measurement report including the at least one of the RSSI measurement or the channel occupancy measurement; more reliable way resources can be utilized/managed in the communication systems.

Claims 11, 21 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (WO 2021/204916 A1) in view of AI et al. (US Pub. No. 2021/0352654 A1) and further in view of Martin et al. (US Pub. No. 2017/0150382 A1) and in further view of Guan et al. (US Pub. No. 2016/0242083 A1).

	Regarding claim 11, Wang in view of AI, Martin teaches as per claim 10, about the determining the at least one of the RSSI measurement or the channel occupancy measurement comprises: determining, while operating in the dormant mode for the first cell, the at least one of the RSSI measurement or the channel occupancy measurement in the first cell; and the method further comprises: receiving a request for the measurement report; Martin states in [0113] about … a terminal device may be configured to carry out occupancy measurements upon request from the network (e.g. from the base station) and, while the terminal device is in idle mode or in a low activity mode,…; further refer to [0114].. a terminal device may carry out an occupancy level estimation reporting procedure in one or more of: periodically, upon receipt of a measurement report request, at a randomly selected time or when one or more predetermined events occur. Additionally, the terminal device may report an occupancy level when the level is above a certain threshold….; but Wang is silent about receiving, in response to the measurement report, an instruction to switch from the dormant mode to a non-dormant mode for the first cell; however Guan in context with [0298] teaches in [0299- 301] about The base station 52 is configured to determine, according to the RSRQ reported by the UE, whether to switch the target cell from the dormant state to the active state, and/or determine, according to the RSRQ reported by the UE, whether to configure the target cell for the UE. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Guan with the teachings of Wang in view of AI and Martin to make system more effective. Having a mechanism wherein receiving, in response to the measurement report, an instruction to switch from the dormant mode to a non-dormant mode for the first cell; more reliable way resources can be utilized/managed in the communication systems.

	Regarding claim 21, Wang in view of AI and Martin teaches as per claim 20, about the processor configured to determine the at least one of the RSSI measurement or the channel occupancy measurement is configured to: determine, while operating in the dormant mode for the first cell, the at least one of the RSSI measurement or the channel occupancy measurement in the first cell; and the transceiver is further configured to: receive a request for the measurement report; Martin states in [0113] about … a terminal device may be configured to carry out occupancy measurements upon request from the network (e.g. from the base station) and, while the terminal device is in idle mode or in a low activity mode,…; further refer to [0114].. a terminal device may carry out an occupancy level estimation reporting procedure in one or more of: periodically, upon receipt of a measurement report request, at a randomly selected time or when one or more predetermined events occur. Additionally, the terminal device may report an occupancy level when the level is above a certain threshold….; but Wang is silent about receive, in response to the measurement report, an instruction to switch from the dormant mode to a non-dormant mode for the first cell; however Guan in context with [0298] teaches in [0299- 301] about The base station 52 is configured to determine, according to the RSRQ reported by the UE, whether to switch the target cell from the dormant state to the active state, and/or determine, according to the RSRQ reported by the UE, whether to configure the target cell for the UE. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Guan with the teachings of Wang in view of AI and Martin to make system more effective. Having a mechanism wherein receiving, in response to the measurement report, an instruction to switch from the dormant mode to a non-dormant mode for the first cell; more reliable way resources can be utilized/managed in the communication systems.

	Regarding claim 29, Wang in view of AI and Martin teaches as per claim 28, about the code for causing the UE to determine the at least one of the RSSI measurement or the channel occupancy measurement comprises: determining, while operating in the dormant mode for the first cell, the at least one of the RSSI measurement or the channel occupancy measurement in the first cell; and the method further comprises: code for causing the UE to receive a request for the measurement report; Martin states in [0113] about … a terminal device may be configured to carry out occupancy measurements upon request from the network (e.g. from the base station) and, while the terminal device is in idle mode or in a low activity mode,…; further refer to [0114].. a terminal device may carry out an occupancy level estimation reporting procedure in one or more of: periodically, upon receipt of a measurement report request, at a randomly selected time or when one or more predetermined events occur. Additionally, the terminal device may report an occupancy level when the level is above a certain threshold….; but Wang is silent about code for causing the UE to receive, in response to the measurement report, an instruction to switch from the dormant mode to a non-dormant mode for the first cell; however Guan in context with [0298] teaches in [0299- 301] about The base station 52 is configured to determine, according to the RSRQ reported by the UE, whether to switch the target cell from the dormant state to the active state, and/or determine, according to the RSRQ reported by the UE, whether to configure the target cell for the UE. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Guan with the teachings of Wang in view of AI and Martin to make system more effective. Having a mechanism wherein code for causing the UE to receive, in response to the measurement report, an instruction to switch from the dormant mode to a non-dormant mode for the first cell; more reliable way resources can be utilized/managed in the communication systems.

Claims 12, 22 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (WO 2021/204916 A1) in view of AI et al. (US Pub. No. 2021/0352654 A1) in view of Martin et al. (US Pub. No. 2017/0150382 A1)and in further view of Siomina et al. (US Pub. No. 2019/0124690 A1).

	Regarding claim 12, Wang in view of AI and Martin teaches as per claim 10, but Wang is silent about wherein the receiving the LBT failure detection configuration comprises: receiving the LBT failure detection configuration including a periodic measurement configuration associated with the at least one of the RSSI measurement or the channel occupancy measurement; however Siomina in context with [0139] teaches in [0187 about radio measurements include: DRS or discovery signal measurement, RSSI measurement, channel occupancy measurement, Wi-Fi RSSI measurement, signal strength or signal power measurements (e.g., RSRP or CSI-RSRP), signal quality measurements (e.g., RSRQ, SINR), timing measurements (e.g., Rx-Tx, RSTD, RTT, TOA), radio link monitoring measurements (RLM), CSI, PMI, cell detection, cell identification, number of successful reports, number of ACKs/NACKs, failure rate, error rate, correct system information reading, etc. The measurements may be absolute or relative (e.g., absolute RSRP and relative RSRP). The measurements may be performed for one or more different purpose, e.g., RRM, SON, positioning, MDT, etc. The measurements may be, e.g., intra-frequency measurements, inter-frequency measurements, or CA measurements. The measurements may be performed in the licensed and/or unlicensed spectrum. The measurements or measurement reporting may be single measurements, periodic or aperiodic, event-triggered, logged measurements, etc. The measurements may be unidirectional, e.g., DL measurement or UL measurements, or bidirectional, e.g., Rx-Tx or RTT. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Siomina with the teachings of Wang in view of AI and Martin to make system more effective. Having a mechanism wherein receiving the LBT failure detection configuration including a periodic measurement configuration associated with the at least one of the RSSI measurement or the channel occupancy measurement; more reliable way resources can be utilized/managed in the communication systems.

	Regarding claim 22, Wang in view of AI and Martin teaches as per claim 20, but Wang is silent about wherein the transceiver configured to receive LBT failure detection configuration is configured to: receive the LBT failure detection configuration including a periodic measurement configuration associated with the at least one of the RSSI measurement or the channel occupancy measurement; however Siomina in context with [0139] teaches in [0187 about radio measurements include: DRS or discovery signal measurement, RSSI measurement, channel occupancy measurement, Wi-Fi RSSI measurement, signal strength or signal power measurements (e.g., RSRP or CSI-RSRP), signal quality measurements (e.g., RSRQ, SINR), timing measurements (e.g., Rx-Tx, RSTD, RTT, TOA), radio link monitoring measurements (RLM), CSI, PMI, cell detection, cell identification, number of successful reports, number of ACKs/NACKs, failure rate, error rate, correct system information reading, etc. The measurements may be absolute or relative (e.g., absolute RSRP and relative RSRP). The measurements may be performed for one or more different purpose, e.g., RRM, SON, positioning, MDT, etc. The measurements may be, e.g., intra-frequency measurements, inter-frequency measurements, or CA measurements. The measurements may be performed in the licensed and/or unlicensed spectrum. The measurements or measurement reporting may be single measurements, periodic or aperiodic, event-triggered, logged measurements, etc. The measurements may be unidirectional, e.g., DL measurement or UL measurements, or bidirectional, e.g., Rx-Tx or RTT. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Siomina with the teachings of Wang in view of AI and Martin to make system more effective. Having a mechanism wherein receive the LBT failure detection configuration including a periodic measurement configuration associated with the at least one of the RSSI measurement or the channel occupancy measurement; more reliable way resources can be utilized/managed in the communication systems.

	Regarding claim 30, Wang in view of AI and Martin teaches as per claim 28, but Wang is silent about wherein the code for causing the UE to receive LBT failure detection configuration is configured to: receive the LBT failure detection configuration including a periodic measurement configuration associated with the at least one of the RSSI measurement or the channel occupancy measurement; however Siomina in context with [0139] teaches in [0187 about radio measurements include: DRS or discovery signal measurement, RSSI measurement, channel occupancy measurement, Wi-Fi RSSI measurement, signal strength or signal power measurements (e.g., RSRP or CSI-RSRP), signal quality measurements (e.g., RSRQ, SINR), timing measurements (e.g., Rx-Tx, RSTD, RTT, TOA), radio link monitoring measurements (RLM), CSI, PMI, cell detection, cell identification, number of successful reports, number of ACKs/NACKs, failure rate, error rate, correct system information reading, etc. The measurements may be absolute or relative (e.g., absolute RSRP and relative RSRP). The measurements may be performed for one or more different purpose, e.g., RRM, SON, positioning, MDT, etc. The measurements may be, e.g., intra-frequency measurements, inter-frequency measurements, or CA measurements. The measurements may be performed in the licensed and/or unlicensed spectrum. The measurements or measurement reporting may be single measurements, periodic or aperiodic, event-triggered, logged measurements, etc. The measurements may be unidirectional, e.g., DL measurement or UL measurements, or bidirectional, e.g., Rx-Tx or RTT. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Siomina with the teachings of Wang in view of AI and Martin to make system more effective. Having a mechanism wherein receive the LBT failure detection configuration including a periodic measurement configuration associated with the at least one of the RSSI measurement or the channel occupancy measurement; more reliable way resources can be utilized/managed in the communication systems.
Allowable Subject Matter
Claims 5, 7- 8, 15, 17- 18 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Please see PTO-892 form for considered prior arts for record.
Kim et al. (US Pub. No. 2021/0250156 A1) teaches about in [0189] about making the BWP be in the dormant state, switching the BWP to the dormant BWP, or activating the dormant BWP may indicate the performance of an operation proposed in the dormant state in the disclosure. That is, an operation of measuring a channel in a downlink BWP (or a dormant BWP) and transmitting a report to the base station without monitoring a PDCCH may be performed. In another method, when the activated SCell or BWP is activated or switched to the normal BWP, a first active downlink BWP may be activated by switching a downlink BWP and a first active uplink BWP may be activated by switching an uplink BWP, and thus the dormant BWP may be configured as the first active downlink or uplink BWP or a default BWP. The default BWP may be configured to be UE-specific, and may be designated to and indicated by the identifier of a BWP among a plurality of BWPs.
Li et al. (US Pub. No. 2021/0168774 A1) teaches in [0112] about NR supports dormancy behavior inside active time for a SCell for energy saving. The dormancy behavior is supported based on BWP framework. That is, at least two BWPs are configured on a SCell. One BWP is the dormant BWP which is configured without PDCCH monitoring or long cycle of PDCCH monitoring. Further, typically long cycle of CSI reporting is configured on the dormant BWP. The other BWP(s) is/are configured for normal data transmission, i.e. non-dormant BWP(s) for which normal PDCCH monitoring and normal CSI reporting are configured. If a transmission on PCell could be cross-carrier scheduled by a scheduling SCell, the dormancy behavior inside active time for a UE needs to be supported considering cross-carrier scheduling for PCell transmissions.
Pao et al. (US Pub. No. 2021/0051640 A1) teaches in [0065] about during stay in a dormant state, CSI measurement performed by the UE may be required, but UL or DL communication performed by the UE is not needed. If a SCell or a UE is operated in a dormant state, the UE may perform CSI measurement or may feedback CSI report without monitoring the physical downlink control channel (PDCCH) of the SCell. The CSI report for the SCell may be feedback according to the periodicity indicated by cqiRepoertPeriodic-SCell-r15 message. On the other hand, if the SCell or the UE is operated in a dormant state, a sounding reference signal (SRS) may not be transmitted on the SCell, a PDCCH may not be monitored on the SCell by the UE, a PDCCH may not be monitored for the SCell by the UE, a PUCCH may not be transmitted on the SCell, and UL transmission may not be performed on a UL shared channel (UL-SCH), a random access channel (RACH), or a PUCCH of the SCell by the UE.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468